ON MOTION FOE EEHEAEING.
The defendant renews the objection urged in his original argument and brief, that it devolved upon the state to prove that he sold fermented and malt liquors, without having taken and subscribed an oath required by section 1601, Revised Statutes. It is a well-settled rule of criminal pleading that an indictment must negative the provisions and exceptions of the statute creating the offense, and it is equally well settled, that the subject-matter of such negative averment is taken as true, unless disproved by the defendant.
This rule of practice in cases, where persons have been charged with selling liquor without license, has the sanction of a long line of adjudged cases in this state, beginning with Wheat v. State, 6 Mo. 238. But it is contended that, upon a trial on an indictment based up’on section 1601, that a different rule should obtain, as to the burden of proof, than that, on indictments for selling liquor without license. It is quite difficult to perceive why this exception to, or qualification of, the rule just stated should be allowed. Section 1601, Revised Statutes, requires the liquor seller to appear before the clerk of the county court, of the county where the liquors are tobe sold, and take an oath, and give a bbnd, that he will not mix or adulterate, etc., the liquors offered for sale by him. The statute is, that one may not sell liquor without a license. Section 1601 simply imposes a further condition upon the privilege to sell. A compliance with both conditions is imperatively exacted by the statute before he can sell. He kndws whether he has yielded compliance in either case. If the burden of showing this fact is properly imposed upon him, in the one case, why not in the *509other. The reason 'for suchj an imposition of the burden upon him, in tlie one case, exists as well in the other.
If the rule, that the subject-matter of a negative averment is to be taken as true, applies to a trial on an indictment for selling liquor without license, it is quite difficult to understand why it does not obtain in a trial on an indictment for selling liquor without taking the oath and giving the- bond required by the statute referred to. If the onus is upon the defendant in the one case, it must be so in the other.
The case of Cheadle v. State, 4 Ohio St. 477, seems to have for its foundation the opinion of Mr. Chief Justice Shaw in Commonwealth v. Thorlow, 24 Pick. 374, where it was held that, in the prosecution in that case, which was for selling liquor without license, the government must prove the negative averment, and that the accused was not licensed. This -ruling does not accord with that of our supreme court, in this regard, as is seen by the cases cited in the opinion. The case, therefore, of Cheadle v. State, supra, cannot be followed by us, if it asserts the rule for which defendant contends.
We can discover no reason why we should depart from the ruling already made in the case. It results that the motion is overruled.